 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into on the 11th day of
June, 2018 to be effective as of August 5, 2018 (the “Effective Date”), between
Dave & Buster’s Management Corporation, Inc., a Delaware corporation (“D&B
Management”), Dave & Buster’s Entertainment, Inc., a Delaware corporation
(“D&B”), and Brian A. Jenkins (the “Employee”). D&B Management and D&B are
collectively referred to herein as the “Company.” D&B Management, D&B and the
Employee are collectively referred to herein as the “Parties”.

 

WHEREAS, at the Effective Date, D&B Management shall employ Employee and D&B
agrees that Employee shall serve as Chief Executive Officer of D&B;

 

WHEREAS, the Parties acknowledge and agree that the services of the Employee are
of a special and unique character, and in the performance of duties for the
Company, the Employee has been and will be provided additional Confidential
Information, pursuant to and in reliance on the restrictive covenant obligations
and the restrictions on disclosure of the Confidential Information set forth in
Paragraph 7;

 

WHEREAS, the Company desires to be assured that the Confidential Information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company and that, as a material incentive for the Company to enter into this
Agreement, as well as in exchange for the consideration specified herein
(including, without limitation substantial amounts of compensation, benefits and
access to the Confidential Information, in each case, as set forth herein), and
employment of the Employee under this Agreement, the Employee acknowledges and
agrees to be bound by the restrictive covenant obligations and the restrictions
on disclosure of the Confidential Information set forth in Paragraph 7;

 

WHEREAS, the Parties acknowledge and agree that the restrictive covenant
obligations and the restrictions on disclosure of the Confidential Information
set forth in Paragraph 7 are essential to the continued growth and stability of
the Company’s business, good will, customer base and to the continuing viability
of its endeavors, and are a material inducement to the Company entering into
this Agreement; and

 

WHEREAS, the Parties acknowledge and agree that the Company would be irreparably
harmed if their Confidential Information were disclosed by the Employee.

 

NOW, THEREFORE, for and in consideration of the promises herein contained, the
provision of Confidential Information and other good and valuable consideration,
the sufficiency of which is hereby acknowledged, D&B, D&B Management, and
Employee agree as follows:

 



Employment Agreement

Page 1 of 22

 

 

1.       Employment/Duties. D&B Management agrees to employ Employee and D&B
agrees that Employee shall serve as Chief Executive Officer of D&B. Employee
will be responsible for performing those duties that are customarily associated
with the position of Chief Executive Officer and other such reasonable duties
that are assigned by the Board of Directors of D&B from time-to-time. The
Company or its Affiliates (as defined below) will provide appropriate training
to Employee to permit him to perform his duties competently.

 

2.       Term of Agreement. This Agreement shall be in effect for one (1) year
from the Effective Date of this Agreement unless it is terminated earlier under
the terms of Paragraph 8; provided, however, that commencing on the first
anniversary of the Effective Date, and on each annual anniversary of such date,
the term of this Agreement shall be automatically extended for a one year period
unless it is terminated earlier under the terms of Paragraph 8. The Parties
agree that unless specifically stated otherwise, the obligations created in
Paragraphs 7, 9, 11, 12, 13 and 19 will survive the termination of this
Agreement and of Employee’s employment with D&B Management.

 

3.       Employee’s Responsibilities. Employee agrees that unless specifically
stated otherwise, during the term of Employee’s employment by D&B Management,
Employee will devote Employee’s full business time and best efforts and
abilities to the performance of his duties for the Company. Employee agrees to
act in the best interest of the Company at all times. Employee will act in
accordance with the highest professional standards of ethics and integrity.
Employee agrees to use Employee’s best efforts and skills to preserve the
business of the Company and the goodwill of its employees and persons having
business relations with the Company. Employee will comply with all applicable
laws and all of the Company’s and its Affiliates’ then current policies and
procedures. Notwithstanding anything contained herein to the contrary, if (a)
Employee complies with the terms and provisions of D&B’s Code of Business
Ethics, as the same may be revised from time-to-time and (b) Employee’s
activities do not interfere with Employee’s obligations to the Company, then,
during the term of Employee’s employment by D&B Management, Employee may: (x)
engage in charitable, civic, fraternal and professional activities, (y) give
lectures on behalf of educational or for-profit institutions, and (z) manage
personal investments; provided that Employee shall disclose any conflicts of
interest that cause Employee’s personal endeavors to be in material conflict
with the business of the Company and/or its Affiliates. Employee shall only
serve on the board of directors of (i) a national charitable, civic or fraternal
organization, (ii) a privately owned business, or (iii) a publicly-traded
company with the prior written approval of the Board of Directors of D&B
Management, in its sole discretion, and only to the extent that any such
enterprise described in (i), (ii), or (iii) is not a Competitive Business. The
Board of Directors of D&B Management will consider Employee's performance, time
in role, time required to fulfill Employee's obligations to the Company, as well
as the potential benefit to the Company in making its determination.

 



Employment Agreement

Page 2 of 22

 

 

4.       No Limitations. Employee warrants and represents that there is no
contractual, judicial or other restraint that impairs Employee’s right or legal
ability to enter into this Agreement and to carry out Employee’s duties and
responsibilities to the Company, its affiliates, and its subsidiaries.

 

5.       Compensation and Benefits.

 

(a)       Base Salary. During the term of this Agreement, D&B Management will
pay to Employee a base salary of $750,000 per year. The base salary will be paid
bi-weekly on regularly scheduled paydays determined by the Company. Employee
shall be given an annual performance evaluation and, as determined by the Board
of Directors of D&B Management, may receive an annual salary increase.

 

(b)       Annual Bonus. During the term of this Agreement, the Employee will be
eligible to receive an annual bonus as approved on annual basis by the Board of
Directors of D&B Management and, if so approved, as determined by the Company
based upon the attainment of a combination of individual and Company goals
during a fiscal year set forth in a bonus plan approved by the Board of
Directors of D&B Management, payable in accordance with such bonus plan.
Employee’s individual participation percentage in the bonus plan is equal to
100% of such Employee’s base salary for the fiscal year.

 

(c)       Perquisite Allowance. The Employee shall be entitled to a perquisite
allowance to be applied, as determined in the Employee’s sole discretion in an
amount equal to $30,000 per year, payable during the term of this Agreement in
accordance with the Company’s standard payroll procedures.

 

(d)       Retirement and Welfare Plans. Employee shall be eligible to
participate in any profit sharing, qualified and nonqualified retirement plans,
and any health, life, accident, disability insurance, sick leave, or other
benefit plans or programs made available to similarly situated employees of the
Company as of the Effective Date, as may be amended, supplemented or modified
from time to time (collectively, the “Plans”), as long as they are kept in force
by the Company and provided that Employee meets the eligibility requirements of
the respective Plans. Nothing contained herein shall limit the right of the
Company, in its sole and absolute discretion, to modify, amend or discontinue
any of the Plans.

 

(e)       Vacation. Subject to the Company’s generally applicable policies
relating to vacations, Employee shall be entitled to paid vacation commensurate
with the Company’s policy for senior management and Employee’s position and
tenure with the Company, but in no event less than five (5) weeks paid vacation
during each calendar year.

 



Employment Agreement

Page 3 of 22

 

 

(f)       Office and Support Staff. To the extent reasonably practicable, the
Company shall endeavor to supply the Employee (i) with all equipment, supplies,
and secretarial staff reasonably required in the performance of the Employee’s
duties and (ii) a fully furnished and appointed office comparable in size,
furnishings and decorations to the offices of other officers of D&B of
comparable responsibilities and the facilities of the Company shall be generally
available to Employee in the performance of Employee’s duties.

 

(g)       Long-Term Incentive Plan. The Parties acknowledge the Company has
offered certain long-term incentive benefits pursuant to the Employer’s 2014
Omnibus Incentive Plan (“LTIP”), the terms of which shall be governed in any
separate award agreement for benefits granted.

 

(h)       Restricted Stock Unit Agreement. The Parties acknowledge the Company
has granted the award of restricted stock units provided for by that certain
Restricted Stock Unit Agreement entered into between the Company and the
Employee on June 11, 2018 (“RSU Agreement”),

 

(i)       Other Benefits. The Company will provide Employee with other
employment benefits, as in existence from time to time, the Company provides to
its full-time executive employees.

 

(j)       Expenses. The Company shall reimburse the Employee for all reasonable
business expenses incurred by the Employee in connection with the performance of
the Employee’s duties under this Agreement, including, but not limited to,
reasonable travel, meals, and hotel accommodations of Employee, in each case
subject to the Company’s then current policies and procedures. Reimbursement
shall be made upon submission by Employee of vouchers or an itemized list
thereof in accordance with the Company’s then current policies and procedures.
Employee hereby authorizes the Company in advance to deduct any expenses from
the Employee’s salary if Employee fails to submit an expense as provided by the
Company’s then current policies and procedures.

 

(k)       Changes in Benefits. Any changes to base salary, annual bonus,
perquisite allowance or other benefits paid to Employee during the term of this
Agreement shall be memorialized by a written amendment to this Agreement
executed by the Company and Employee.

 

6.       Training. The Company has provided and will continue to provide
Employee with such specialized training as the Company, in its sole discretion,
deems necessary or beneficial to the performance of Employee’s job duties.

 

7.       Confidential Information and Restrictive Covenants. In consideration of
the premises and mutual promises contained herein, and for other good and
valuable consideration specified herein (including, without limitation
substantial amounts of compensation, the Company Group (as defined below) shall
provide the Employee with benefits and Confidential Information, the use or
disclosure of which would cause the Company Group substantial loss or injury
including substantial diminishment of their goodwill, and would place the
Company Group at a material competitive disadvantage. Accordingly, the Company
and the Employee hereby agree as follows:

 



Employment Agreement

Page 4 of 22

 

 

(a)       Certain Definitions.

 

(i)       As used in this Agreement, “Affiliate” of any person means any person,
directly or indirectly controlling, controlled by or under common control with
such person, and includes any person who is an officer, director or employee of
such person and any person that would be deemed to be an “affiliate” or an
“associate” of such person, as those terms are defined in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended. As used in this definition, “controlling” (including, with its
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, partnership or
other ownership interests, by contract or otherwise). With respect to any
natural person, “Affiliates” shall also include, without limitation, such
person’s spouse, child and any trust the beneficiaries or grantor of which are
limited solely to such person and/or his or her spouse or child. As used in this
Agreement, “person” means any individual, corporation, limited liability
company, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization or other entity.

 

(ii)       As used in this Agreement, “Company Group” shall mean D&B, any
subsidiary and any successor to any of the foregoing.

 



(iii)       As used in this Agreement, “Competitive Business” shall mean the
owners or operators of venues in the Restricted Territory that combine a dining
offering that is primarily full service with games, entertainment, sports
attractions or sports viewing, but shall not include (x) dining establishments
that derive less than 20% of their aggregate revenues from games, entertainment
and sports attractions and have not highlighted sports viewing as a core
offering in their consumer marketing or (y) entertainment concepts that derive
less than 20% of their aggregate revenues from dining operations. For the
avoidance of doubt, Competitive Business shall include, without limitation, the
companies identified in Appendix A to the minutes of the Company’s compensation
committee meeting whereby this Agreement was approved.

 

(iv)       As used in this Agreement, “Restricted Territory” shall mean: (a)
North America and (b) any other state, province or country in which the Company
(1) operates during the Employee’s employment or at the time of the Employee’s
resignation or termination or (2) has expressed interest in operating or expects
to operate within two (2) years following the Employee’s resignation or
termination, and in each case in clause (2), of which the Employee was aware.

 



Employment Agreement

Page 5 of 22

 

 

(b)       Nondisclosure of Confidential Information. During the term of this
Agreement, the Company Group agrees to continue to provide, and the Employee
will acquire, certain Confidential Information. As a material incentive for the
Company Group to enter into this Agreement, as well as in exchange for the
consideration specified herein (including, without limitation substantial
amounts of compensation, benefits and access to the Confidential Information, in
each case, as set forth herein), and employment of the Employee under this
Agreement, the Employee shall maintain in strict confidence and shall not
disclose to third parties or use in any task, work or business (except on behalf
of the Company Group) any proprietary or confidential information regarding the
Company Group and/or his work with the Company Group, including, without
limitation, trade secrets, current and future business plans, customers,
customer lists, customer information, vendors, vendor lists, vendor information,
employees, employee information, sales, purchasing, pricing determinations,
price points, internal and external cost structures, operations, marketing,
financial and other business strategies, positioning of stores, information and
plans, products and services, games and amusement, development of games and
amusement, food and beverage, financial performance and other financial data and
compilations of data, new store development and locations, pipeline, information
regarding the Company Group’s processes, computer programs and/or records,
software programs, intellectual property, business development opportunities,
acquisitions, acquisition targets, confidential information developed by
consultants and contractors, manuals, memoranda, projections, and minutes
(“Confidential Information”), without the express written permission of the
Board of Directors of D&B. The Employee’s confidentiality obligation in this
Paragraph 7 shall include, but not be limited to, any Confidential Information
to which the Employee has access to, had access to, will have access to,
receives, or received in connection with his employment by Company Group, and
any information designated as confidential by the Company Group. Notwithstanding
the foregoing, the term Confidential Information shall not include information
that (i) is publicly disclosed through no fault of the Employee, either before
or after it becomes known to the Employee, (ii) was known to the Employee prior
to the date of this Agreement, which knowledge was acquired independently and
not from the Company Group or its directors or employees or (iii) became
available to the Employee on a non-confidential basis from a source other than
the Company Group, provided such source is not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company Group or any other party with respect to such
information. The Company Group and the Employee acknowledge and agree that the
Confidential Information is continually evolving and changing and that some new
Confidential Information will be needed by the Employee and provided by the
Company Group for the first time in the course of the term of this Agreement.
The Employee expressly acknowledges the trade secret status of the Confidential
Information and agrees that the Employee’s access to such Confidential
Information constitutes a protectable business interest of the Company Group.
Notwithstanding the foregoing restrictions, the Employee may disclose any
Confidential Information (a) to the Employee’s legal advisors subject to such
advisor’s agreement to maintain the information as confidential, (b) to the
extent required for the Employee’s enforcement of his rights hereunder (provided
that such information be submitted under seal or otherwise not publicly
disclosed), (c) to the extent required by an order of any court or other
governmental authority, but in each case only after the Company Group has been
so notified in writing and has had five (5) business days to obtain reasonable
protection for such information in connection with such disclosure, and (d) if
such disclosure is protected under the whistleblower provisions of federal law
or regulation.

 



Employment Agreement

Page 6 of 22

 

 

(c)       Return of Property. Upon termination of the Employee’s employment with
the Company Group (for any reason), the Employee shall promptly return to the
Company Group all Company property, Confidential Information and all copies
thereof obtained by the Employee, or his employees or agents. The Parties
acknowledge that the Company Group would not retain the Employee’s services or
provide him with access to its Confidential Information without the covenants
and promises contained in this Paragraph 7. For avoidance of doubt, the Employee
shall deliver promptly to the Company Group on termination of his employment
with the Company Group for any reason, or at any other time the Company Group
may so request, all Confidential Information and all other documentation
containing information relating to the business of the Company Group or property
of the Company Group which he obtained or developed while employed by, or
otherwise serving or acting on behalf of, the Company Group and which he may
then possess or have under his control or relating to the “Work” (as defined
below).

 

(d)       Non-Access. Employee agrees that following the termination of his
employment with D&B Management, he will not access the Company Group’s computer
systems, download files or any information from the Company Group’s computer
systems or in any way interfere, disrupt, modify or change any computer program
used by the Company Group or any data stored on the Company Group’s computer
systems. Employee further agrees that all of the computers, hand held devices,
and mobile telephones provided by the Company are the sole property of the
Company Group.

 

(e)       Acknowledgment of the Company Group’s Right In Work Product. During
the term of this Agreement, the Employee will create, develop and contribute for
consideration certain ideas, plans, calculations, technical specifications,
works of authorship, inventions, information, data, formulas, models, reports,
processes, photographs, marks, designs, computer code, concepts and/or other
proprietary materials to the Company Group related to the operation or promotion
of the business of the Company Group (collectively, the “Work”). All of the Work
is, was and shall hereafter be, a commissioned “work for hire” owned by the
Company Group within the meaning of Title 17, Section 101 of the United States
Code, as amended. If any portion of the Work is determined not to be a “work for
hire” or such doctrine is not effective, the Employee hereby irrevocably
assigns, conveys and otherwise transfers to the Company Group, and its
respective successors, licensees, and assigns, all right, title and interest
worldwide in and to such portion of the Work and all proprietary rights therein,
including, without limitation, all copyrights, trademarks, design patents, trade
secret rights, moral rights, and all contract and licensing rights, and all
claims and causes of action with respect to any of the foregoing, whether now
known or hereafter to become known. In accordance with this assignment, the
Company Group shall hold all ownership to all rights, without limitation, in and
to all of the Work for its own use and for its legal representatives, assigns
and successors, and this assignment shall be binding on and extended to the
heirs, assigns, representatives and successors of the Employee. In the event the
Employee has any right or interest in the Work which cannot be assigned, the
Employee agrees to waive enforcement worldwide of any and all such rights or
interests against the Company Group and its respective successors, licensees and
assigns, and the Employee hereby exclusively and irrevocably licenses any and
all such rights and interests, worldwide, to the Company Group in perpetuity and
royalty-free, along with the unfettered right to sublicense. All such rights are
fully assignable by Company Group. The Employee hereby agrees that all Work is
created or developed for the sole use of the Company Group, and that the
Employee has no right to market in any manner whatsoever any such Work.

 



Employment Agreement

Page 7 of 22

 

 

(f)       Non-Compete Agreement. The Parties agree that, during the course of
the Employee’s employment by the Company Group and during the term of this
Agreement, the Employee will have access to, and the benefit of, the Company
Group’s Confidential Information, including but not limited to, the Confidential
Information described in Paragraph 7(b). The Parties agree that, during the
Employee’s employment, the Employee will represent the Company Group and develop
contacts and relationships with other persons and entities on behalf of the
Company Group, including but not limited to, with customers and potential
customers. To protect the Company Group’s interest in its Confidential
Information, contacts and relationships, to enforce the Employee’s obligations
under this Paragraph 7, and as a material inducement for the Company Group to
enter into this Agreement, as well as in exchange for the consideration
specified herein (including, without limitation, substantial amounts of
compensation, benefits and access to and provision of the Confidential
Information, in each case, as set forth herein), and employment of the Employee
under this Agreement, the Parties hereby agree and covenant that during the term
of this Agreement and for a period of two (2) years from the termination of this
Agreement for any reason (including, without limitation, resignation by the
Employee or upon notice from the Employee as provided in Paragraph 8(b)) (the
“Non-Compete Period”), the Employee shall not directly or indirectly, for
himself or others, within the Restricted Territory:

 



(i)       own, manage, operate, join, control, or participate in the ownership,
management, operation or control of, or engage in any activity, work, business,
or investment with any other Competitive Business (or for or on behalf of any
other entity or person or any other Competitive Business), including, without
limitation, any attempted or actual activity as an employee, officer, director,
advisor, agent, equityholder, consultant or independent contractor (whether or
not compensated for any of the foregoing); provided, however, that the Employee
may own an investment interest of less than 2% in a publicly-traded company.

 



Employment Agreement

Page 8 of 22

 

 

(g)       Non-Solicitation and Non-Hire Agreement. Additionally, in exchange for
the consideration specified herein and as stated in this Paragraph 7, and as a
material incentive for the Company Group to enter into this Agreement, during
the term of this Agreement and for a period of two (2) years from the
termination of this Agreement for any reason (including, without limitation,
resignation by the Employee) (the “Non-Solicitation and Non-Hire Period”), the
Employee shall not, directly or indirectly, on his own behalf or on behalf of
any other person, partnership, entity, association, or corporation, induce or
attempt to influence, induce, encourage, any employee of the Company Group at or
above the managerial level (including, without limitation, store managers and
regional managers), supplier, vendor, licensee, distributor, contractor or other
business relation of the Company Group to cease doing business with, adversely
alter or interfere with its business relationship with, the Company Group.
Further, during the Non-Solicitation and Non-Hire Period, the Employee shall
not, on his own behalf or on behalf of any other person, partnership, entity,
association, or corporation, (i) solicit or seek to hire any employee of the
Company Group at or above the store general manager level for operations
employees and the officer level for non-operations employees or in any other
manner attempt directly or indirectly to influence, induce, or encourage any
employee of the Company Group at or above the store general manager level for
operations employees and with a title of “Director” or more senior for
non-operations employees to leave their employ (provided, however, that nothing
herein shall restrict the Employee from engaging in any general solicitation
that is not specifically targeted at such persons), nor shall he use or disclose
to any person, partnership, entity, association, or corporation any information
concerning the names, addresses or personal telephone numbers of any employees
of the Company Group, or (ii), without the Company’s prior written consent,
hire, employ or engage as a consultant any employee of the Company Group with a
title of “Director” or more senior.

 

(h)       Reasonableness of Restrictions, Modification. It is the desire and
intent of the Parties to this Agreement that the provisions of this Paragraph 7
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. It is
expressly understood and agreed that the Company Group and the Employee consider
the restrictions contained in this Paragraph 7 to be reasonable and necessary
for the purposes of preserving and protecting the Confidential Information and
other legitimate business interests of the Company Group. Nevertheless, if any
of the aforesaid restrictions is found to be unreasonable, over-broad as to
geographic area, duration or scope of activity, or otherwise unenforceable, the
Company Group and the Employee intend for the restrictions herein set forth to
be modified to be reasonable and enforceable and, as so modified, to be fully
enforced.

 



Employment Agreement

Page 9 of 22

 

 

(i)       Specific Performance, Injunctive and Other Relief. The Parties
acknowledge that money damages would not be a sufficient remedy for any breach
or threatened breach of this Paragraph 7 by the Employee. Therefore,
notwithstanding the arbitration provisions in Paragraph 11, the Employee and the
Company Group agree that the Company Group may resort to a court to enforce this
Paragraph 7 by injunctive relief. The Parties agree that the Company Group may
enforce this promise without posting a bond and without giving notice to the
maximum extent permitted by law. The remedies addressed in this Paragraph 7(i)
shall not be deemed the exclusive remedies for a breach and/or threatened breach
of this Paragraph 7, but shall be in addition to all remedies available at law
or in equity to the Company Group, including, without limitation, the recovery
of damages from the Employee. The Employee agrees that the Non-Compete Period
and the Non-Solicitation Period shall be tolled during any period of violation
by Employee of this Paragraph 7.

 

(j)       Notice and Opportunity to Cure. In the event that the Company asserts
that Employee is not in compliance with any of its obligations under this
Paragraph 7, unless such non-compliance or breach is willful and intentional or
not susceptible to cure, the Company shall provide the Employee with written
notice of such assertion and a ten (10) business day opportunity to cure such
noncompliance prior to its withholding payment of any consideration specified in
this Agreement or taking other legal action.

 

8.       Termination of Agreement.

 

(a)       Death or Disability. This Agreement shall automatically terminate upon
the death of Employee or upon Employee’s becoming disabled to the extent that he
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of D&B Management. The
determination of Employee’s disability shall be made in good faith by a
physician reasonably acceptable to the Company.

 

(b)       Upon Notice. Either the Company or the Employee may terminate this
Agreement at any time during the term by giving the other Party no less than
thirty (30) days’ prior written notice of the date of termination. Promptly
after the Employee or the Company gives such notice, the Parties shall meet and
in good faith confer regarding the Employee’s work responsibilities during the
remainder of the notice period; provided that the Company may determine in its
sole discretion to not have the Employee continue his work responsibilities and
the Employee shall promptly cease his work responsibility and vacate his office.
During the remainder of the notice period (if so requested by the Company),
Employee agrees to use best efforts to continue performing the duties assigned
by the Company, and the Company agrees to continue compensating Employee until
the termination date with the same pay and benefits as before the notice was
given.

 



Employment Agreement

Page 10 of 22

 

 

(c)       For Cause. The Company may terminate this Agreement without any prior
written notice to Employee if the termination is “for cause.” For purposes of
this Agreement “for cause” shall be defined as the willful and continued failure
by Employee to perform the duties assigned by the Board of Directors of D&B,
failure to follow reasonable business-related directions from the Board of
Directors of D&B, gross insubordination, theft from the Company or its
Affiliates, habitual absenteeism or tardiness, conviction or plea of a felony,
or any other reckless or willful misconduct that is contrary to the best
interests of the Company or materially and adversely affects the reputation of
the Company. If the Board of Directors of D&B believes that an event
constituting “for cause” under this section has occurred and such event (i) is
not a criminal offense and (ii) is readily curable by Employee, then the Board
of Directors of D&B shall provide written notice to the Employee setting forth:
(A) the Board of Directors of D&B’s intent to terminate the Employee’s
employment for cause, and (B) the reasons for the Board of Directors of D&B’s
intent to terminate the Employee’s employment for cause. The Employee shall have
ten (10) business days following the receipt of such notice to cure the alleged
breach. The Board of Directors of D&B may terminate this Agreement without any
further notice to Employee if such cure has not occurred within such ten (10)
business day period. In the event that the Company contends that the event is
not readily curable by Employee, the Board of Directors of D&B shall provide
written notice to Employee setting forth: (X) the reasons for the Board of
Directors of D&B’s intent to terminate Employee’s employment “for cause” and (Y)
the basis for the Board of Directors of D&B’s determination that such event is
not readily curable.

 

(d)       For Good Reason. The Employee may terminate this Agreement without any
prior written notice to the Company if the termination is “for good reason.” For
purposes of this Agreement “for good reason” shall be defined as (i) the
material breach by the Company of this Agreement; (ii) the Company’s relocation
of the office where Employee performs his duties by twenty-five (25) or more
miles; (iii) assignment to the Employee of any duties, authority or
responsibilities that are materially inconsistent with the Employee’s position,
authority, duties or responsibilities, or any other Company action that results
in the material diminution in such position, authorities, duties or
responsibilities; (iv) substantial change in organizational reporting
relationships as compared to the Effective Date that will materially impact
Employee’s title, status, position, authority, duties or responsibilities
reporting requirements; and (v) any other purported termination of the Employee
other than under the terms of this Agreement; provided, that the occurrence of
any event described in this sentence may only constitute termination “for good
reason” if (a) the Employee gives the Company written notice of his intention to
terminate his employment “for good reason” and, in reasonable detail, of the
event constituting grounds for such termination within sixty (60) days of the
occurrence of such event, and (b) the relevant circumstances or conditions are
not remedied by the Company within thirty (30) days after receipt by the Company
of such written notice from the Employee.

 



Employment Agreement

Page 11 of 22

 

 

(e)       Severance Pay and Release. In the event that the Employee’s employment
with the Company under this Agreement is terminated due to the Company’s failure
to extend or renew the Agreement pursuant to Paragraph 2 or for reasons other
than (x) upon notice from the Employee as provided in Paragraph 8(b), subject to
Paragraph 8(f) or (y) “for cause” as defined in Paragraph 8(c), the Company
shall, conditioned upon the Employee’s compliance with this Agreement and upon
the Employee’s execution of a fully effective and non-revocable general release
in favor of the Company, its Board of Directors, Affiliates, and employees, in
such form as reasonably approved by the Company and the Employee (the “Release”)
within sixty (60) days of the Employee’s termination of employment, which
Release shall be provided to the Employee within five (5) days of the Employee’s
termination of employment, pay to the Employee: (i)  twenty-four (24) months of
severance pay at the Employee’s then current compensation (equal to then current
base salary plus target annual bonus) from the date of termination of the
Employee’s employment (adjusted, if applicable, as described below to take into
account the amount of disability insurance payments received by the Employee),
in accordance with the Company’s normal payroll schedule and procedures and
commencing on the first payroll date of the Company following the sixtieth
(60th) day of the Employee’s termination of employment (the “First Payroll
Date”), and subject to all applicable withholding (it being agreed that the sum
of the after-tax value of these monthly payments and any income replacement
benefits received from Company-provided disability insurance as described in
Paragraph 8(a) shall not exceed the after-tax value of the Employee’s
then-current compensation). The portion of the severance pay that would have
been paid to the Employee during the period between the Employee’s termination
of employment and the First Payroll Date had no sixty-day delay been required
shall be paid to the Employee on the First Payroll Date and thereafter the
remaining portion of the severance pay shall be paid without delay as provided
in clause (i) above of this Paragraph 8(e); (ii) an amount equal to the annual
bonus, if any, earned based on actual performance by the Employee for the prior
fiscal year, if it has not previously been paid by the Company payable in a
single lump sum payment at the time provided for under the bonus plan (but
without regard to any requirement that the Employee be employed on the bonus
payment date) or if later, on the First Payroll Date; (iii) monthly payments for
a period of twelve (12) months following the Employee’s termination that are
equal to the monthly payment being made to the Employee under Paragraph 5(c) at
the time of the Employee’s termination commencing on the First Payroll Date; and
(iv) monthly payments for a period of twelve (12) months following the
Employee’s termination, payable in accordance with the Company’s normal payroll
schedule and procedures and commencing on the First Payroll Date, and subject to
all applicable withholding, that are equal to the monthly premium required by
the Employee to maintain his health insurance benefits provided by the Company’s
group health insurance plan, in accordance with the requirements of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) (it being
understood that the portion of such payments described in clauses ((iii) and
(iv) that would have been paid to the Employee during the period between the
Employee’s termination of employment and the First Payroll Date had no sixty-day
delay been required shall be paid to the Employee on the First Payroll Date, and
thereafter the remaining portion of such payments shall be paid without delay).
In the event that this Agreement is terminated “for cause” pursuant to Paragraph
8(c), the Company shall pay to the Employee only (A) that base salary which has
been earned by the Employee through the date of termination payable in
accordance with the Company’s normal payroll practices and (B) unless the “for
cause” termination results from the Employee’s theft from the Company or its
Affiliates, conviction or plea of a felony, or any other reckless or willful
misconduct that materially and adversely affects the reputation of the Company,
the annual bonus, if any, described in clause (ii) above of this Paragraph 8(e)
and payable in accordance with clause (ii) above of this Paragraph 8(e), if it
has not previously been paid by the Company. In the event that this Agreement is
terminated upon notice from the Employee pursuant to Paragraph 8(b), the Company
shall pay to the Employee only (1) that base salary which has been earned by the
Employee through the date of termination payable in accordance with the
Company’s normal payroll practices and (2) the annual bonus, if any, described
in Paragraph 8(e)(ii) above and payable in accordance with Paragraph 8(e)(ii).
Notwithstanding any provision to the contrary in this Agreement, no amount shall
be paid pursuant to this Paragraph 8(e) unless the Employee’s termination of
employment constitutes of “separation from service” (as such term is defined in
Treas. Reg. Section 1.409-1(h), including the default presumptions). The
Employee agrees to return to the Company any payments received pursuant to this
Paragraph 8 in the event that Employee does not fully comply (after written
notice and opportunity to cure as provided in Paragraph 7(j) above) with all
post-employment obligations set out in this Agreement, including, but not
limited to, the restrictive covenants and the restrictions on disclosure of the
Confidential Information of the Company Group set forth in Paragraph 7.

 



Employment Agreement

Page 12 of 22

 

 

(f)       Severance Pay and Release Upon Termination by the Employee Upon
Notice. Notwithstanding anything to the contrary contained herein, if the
Employee’s employment with the Company is terminated upon notice from the
Employee as provided in Paragraph 8(b) (including, without limitation,
resignation by the Employee), the Company may at its sole option elect to: (i)
provide any payments and other severance benefits set forth in Paragraph 8(e) to
the Employee; provided that if the Employee is at any time not in full
compliance with the Employee’s obligations set forth in Paragraph 7, the
Employee shall forfeit any and all payments and other severance benefits set
forth in Paragraph 8(e); and provided further that, if the Employee is provided
payments or other severance benefits described in Paragraph 8(e), the Employee
shall execute a Release, or (ii) not provide any payments and other severance
benefits set forth in Paragraph 8(e) to the Employee (and, for the avoidance of
doubt, the Employee shall continue to be bound by all of the terms of Paragraph
7).

 



Employment Agreement

Page 13 of 22

 

 

9.       Section 409A.

 

(a)       If any payment, compensation or other benefit provided to the Employee
in connection with his employment termination is determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the Employee is a specified employee as defined in Section 409A(a)(2)(B)(i),
then no portion of such “nonqualified deferred compensation” shall be paid
before the earlier of (i) the day that is six (6) months plus one (1) day after
the date of termination or (ii) five (5) days following the Employee’s death
(the “New Payment Date”). The aggregate of any payments that otherwise would
have been paid to the Employee during the period between the date of termination
and the New Payment Date shall be paid to the Employee in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Employee that
would not be required to be delayed if the premiums therefor were paid by the
Employee, the Employee shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Employee an
amount equal to the amount of such premiums paid by the Employee during such
six-month period promptly after its conclusion.

 

(b)       The Parties hereto acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Employee that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with Section 409A. If, however, any such benefit or
payment is deemed to not comply with Section 409A, the Company and the Employee
agree to renegotiate in good faith any such benefit or payment (including,
without limitation, as to the timing of any severance payments payable hereof)
so that either (i) Section 409A will not apply or (ii) compliance with Section
409A will be achieved. Notwithstanding the foregoing, the Company makes no
guarantee of any federal, state or local tax consequences with respect to the
interpretation of Section 409A and its application to the terms of this
Agreement, and the Company shall have no liability for any adverse tax
consequences of the Employee, as a result of any violation of Section 409A.

 

(c)       Notwithstanding anything to the contrary contained in this Agreement,
all reimbursements for costs and expenses under this Agreement shall be paid in
no event later than the end of the taxable year following the taxable year in
which the Employee incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit and (ii) the
amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year, provided, however,
that the foregoing clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), solely because such expenses are
subject to a limit related to the period the arrangement is in effect.

 



Employment Agreement

Page 14 of 22

 

 

(d)       If under this Agreement, an amount is paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

(e)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Treas. Reg. Section 1.409A-1(h), including the default presumptions,
and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.

 

10.       Section 280G

 

If any of the payments or benefits received or to be received by the Employee
(including, without limitation, any payment or benefits received in connection
with a Change in Control or the Employee’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement, or
agreement, or otherwise) (“Covered Payments”) (a) constitute “parachute
payments” within the meaning of Section 280G of the Code and (b) but for this
Paragraph, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Covered Payments shall be payable either: (i) in full, or (ii) an
amount reduced to the minimum extent necessary to ensure that no portion of such
Covered Payments is subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.

 

11.       Confidential Arbitration. The Employee and the Company hereby agree
that any controversy or claim arising out of or relating to this Agreement,
including the arbitrability of any controversy or claim, which cannot be settled
by mutual agreement will be finally settled by confidential and binding
arbitration in accordance with the Federal Arbitration Act. Further,
notwithstanding the preceding sentence, in the event disputes arise that relate
in any way to and concern this Agreement and also relate in any way to and
concern one or more other Equity Agreements, the Parties agree that such
disputes may be joined in a single binding arbitration if doing so would not
result in unreasonable delay. All arbitrations shall be administered by a panel
of three neutral arbitrators (the “Panel”) admitted to practice law in Texas for
at least ten (10) years, in accordance with the American Arbitration Association
Rules. Any such arbitration proceeding shall be administered by the American
Arbitration Association and all hearings shall take place in Dallas County,
Texas. The arbitration proceeding and all related documents will be
confidential, unless disclosure is required by law. The Panel will have the
authority to award the same remedies, damages, and costs that a court could
award, including but not limited to the right to award injunctive relief in
accordance with the other provisions of this Agreement. Further, the Parties
specifically agree that, in the interest of minimizing expenses and promoting
early resolution of claims, the filing of dispositive motions shall be permitted
and that prompt resolution of such motions by the Panel shall be encouraged. The
Panel shall issue a written reasoned award explaining the decision, the reasons
for the decision, and any damages awarded. The Panel’s decision will be final
and binding. The judgment on the award rendered by the Panel may be entered in
any court having jurisdiction thereof. This provision can be enforced under the
Federal Arbitration Act. The Panel shall be permitted to award only those
remedies in law or equity that are requested by the Parties, appropriate for the
claims and supported by evidence, and each Party shall be required to bear its
or his own arbitration costs, attorneys’ fees and expenses.

 



Employment Agreement

Page 15 of 22

 

 

(a)       The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof. The Parties agree that this provision has been
adopted by the Parties to rapidly and inexpensively resolve any disputes between
them and that this provision will be grounds for dismissal of any court action
commenced by any Party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.

 

(b)       The Parties will keep confidential, and will not disclose to any
person, except as may be required by law, the existence of any controversy under
this Paragraph 11, the referral of any such controversy to arbitration or the
status or resolution thereof. In addition, the confidentiality restrictions set
forth in this Agreement shall continue in full force and effect.

 

(c)       As the sole exception to the exclusive and binding nature of the
arbitration commitment set forth above, the Parties agree that the Company Group
may resort to Texas state courts having equity jurisdiction in and for Dallas
County, Texas and the United States District Court for the Northern District of
Texas, Dallas Division, at its sole option, to request temporary, preliminary,
and/or permanent injunctive or other equitable relief, including, without
limitation, specific performance, to enforce the post-employment restrictions
and other non-solicitation and confidentiality obligations set forth in this
Agreement, without the necessity of proving inadequacy of legal remedies or
irreparable harm or posting bond or giving notice, to the maximum extent
permitted by law. However, nothing in this Paragraph 11 should be construed to
constitute a waiver of the Parties’ rights and obligations to arbitrate as set
forth in this Paragraph 11.

 



Employment Agreement

Page 16 of 22

 

 

(d)       In the event that any court OF COMPETENT JURISDICTION OR ARBITRATOR
determines that THE SCOPE OF THE arbitration OR RELATED PROVISIONS OF THIS
AGREEMENT ARE TOO BROAD TO BE ENFORCED AS WRITTEN, THE PARTIES INTEND THAT THE
COURT REFORM THE PROVISION IN QUESTION TO SUCH NARROWER SCOPE AS IT DETERMINES
TO BE REASONABLE AND ENFORCEABLE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS
BEEN INFORMED BY THE OTHER PARTY HERETO THAT THIS PARAGRAPH 11(d) CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH IT or HE is RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT.

 

BEFORE ACCEPTING THE TERMS OF THIS AGREEMENT, INCLUDING THE RESTRICTIVE COVENANT
TERMS, PLEASE READ AND UNDERSTAND YOUR CONTINUING OBLIGATIONS TO THE COMPANY AND
ITS AFFILIATES.

 

12.       Indemnification. The Company shall indemnify Employee to the fullest
extent permitted by Section 145 of the Delaware General Corporation Law against
all costs, expenses, liabilities and losses, including but not limited to,
attorneys fees, judgments, fines, penalties, taxes and amounts paid in
settlement, reasonably incurred by Employee in conjunction with any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative
in nature, which the Employee is made or threatened to be made a party or
witness by reason of his position as officer, employee or agent of the Company
or otherwise due to his association with the Company or due to his position or
association with any other entity, at the request of the Company. The Company
shall advance to Employee all reasonable costs and expenses incurred in
connection with such action within twenty (20) days after receipt by the Company
of Employee’s written request. The Company shall be entitled to be reimbursed by
Employee and Employee agrees to reimburse the Company if it is determined that
Employee is not entitled to be indemnified with respect to an action, suit, or
proceeding under applicable law. The Company shall not settle any such claim in
any manner which would impose liability, including monetary penalties or
censure, on the Employee without his prior written consent, unless the Employee
would be harmed by such action.

 

13.       Governing Law; Submission to Jurisdiction; Jury Waiver. THIS AGREEMENT
SHALL BE EXCLUSIVELY GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICTS OF LAW DOCTRINE. THE VENUE FOR
ANY ENFORCEMENT OF THE ARBITRATION AWARD SHALL BE EXCLUSIVELY IN THE COURTS IN
DALLAS, TEXAS, AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS, DALLAS DIVISION. THE PARTIES WAIVE ANY RIGHT TO A JURY TRIAL.

 



Employment Agreement

Page 17 of 22

 

 

14.       Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable, or void, in whole or in part, then the Parties
will be relieved of all obligations arising under such provision, but only to
the extent it is illegal, unenforceable, or void. The Parties intend that this
Agreement will be deemed amended by modifying any such illegal, unenforceable,
or void provision to the extent necessary to make it legal and enforceable while
preserving its intent, or if such is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives. Notwithstanding the foregoing, if the remainder of this Agreement
will not be affected by such declaration or finding and is capable of
substantial performance, then each provision not so affected will be enforced to
the extent permitted by law.

 

15.       Waiver. No delay or omission by any Party to this Agreement to
exercise any right or power under this Agreement will impair such right or power
or be construed as a waiver thereof. A waiver by any of the Parties to this
Agreement of any of the covenants to be performed by the other or any breach
thereof will not be construed to be a waiver of any succeeding breach thereof or
of any other covenant contained in this Agreement. All remedies provided for in
this Agreement will be cumulative and in addition to and not in lieu of any
other remedies available to any Party at law, in equity or otherwise.

 

16.       Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by any Party to the other shall
be deemed to have been duly given if given in writing and personally delivered
or sent by mail (registered or certified) or by a recognized “next-day delivery
service” to the address set forth below a Party’s signature, with a courtesy
copy provided to the Company’s General Counsel.

 

17.       Entire Agreement. This Agreement represents the entire agreement
relating to employment between the Company and Employee and supersedes all
previous oral and written and all contemporaneous oral negotiations or
commitments, writings and other understandings which, at the Effective Date,
shall be deemed to be terminated and of no further force or effect. No prior or
subsequent promises, representation, or understandings relative to any terms or
conditions of employment are to be considered as part of this Agreement or as
binding.

 

18.       Amendment. This Agreement may be amended or modified only in a writing
signed by the Parties hereto.

 

19.       Guarantee of Payment and Performance. D&B agrees to guarantee in all
respects the payment and performance obligations of D&B Management set forth in
this Agreement.

 

20.       Withholding. The Company shall be entitled to withhold from any
amounts to be paid or benefits provided to the Employee hereunder any federal,
state, local, or foreign withholding or other taxes or charges which it is from
time to time required to withhold. The Company shall be entitled to rely on an
opinion of counsel or tax preparer if any question as to the amount or
requirement of any such withholding shall arise.

 



Employment Agreement

Page 18 of 22

 

 

21.       Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns, whether or not any such person shall have become a party to this
Agreement and have agreed in writing to be joined herein and be bound by the
terms hereof. The Company must assign this Agreement and its rights and
obligations under this Agreement in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets. In any such case said corporation or other entity shall by operation of
law or expressly in writing assume all obligations of the Company under this
Agreement as fully as if it had been originally made a party to this Agreement.
The Company may not otherwise assign this Agreement or its rights and
obligations under this Agreement.

 

22.       Acknowledgment. By signing below, as a material inducement to the
Company entering into this Agreement, Employee unconditionally represents and
warrants that: (a) Employee has been advised to consult with an attorney
regarding the terms of this Agreement; (b) Employee has consulted with, or has
had sufficient opportunity to consult with Employee’s own counsel or other
advisors regarding the terms of this Agreement; (c) Employee has relied solely
on Employee’s own judgment and that of Employee’s attorneys, advisors, and
representatives regarding the consideration for, and the terms of, this
Agreement; (d) any and all questions regarding the terms of this Agreement have
been asked and answered to Employee’s complete satisfaction; (e) Employee has
read this Agreement and fully understand its terms and their import; and (f)
Employee is entering into this Agreement voluntarily, of Employee’s own free
will, and without any duress, coercion, fraudulent inducement, or undue
influence exerted by or on behalf of any other Party or any other person or
entity.

 

23.       Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.

 

 

[The remainder of this page is intentionally left blank.

Signature pages to follow]

 

Employment Agreement

Page 19 of 22

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

 



  COMPANY:               DAVE & BUSTER’S MANAGEMENT   CORPORATION, INC.        
              By: /s/ Stephen M. King                            Name: Stephen
M. King     Title: Chairman & CEO             Address: 2481 Manana Drive      
Dallas, Texas 75220



  

Employment Agreement

Page 20 of 22

 

 

  DAVE & BUSTER’S   ENTERTAINMENT, INC.                       By: /s/ Michael
Griffith                            Name:

Michael Griffith

    Title:

Lead Independent Director &

      Chair of the Compensation       Committee             Address: 2481 Manana
Drive       Dallas, Texas 75220

 

Employment Agreement

Page 21 of 22

 

 



  EMPLOYEE:             /s/ Brian A. Jenkins     Brian A. Jenkins     Address:  
                     



 



Employment Agreement

Page 22 of 22

 

 